EXAMINER’S COMMENT
Applicant’s submission filed on January 6, 2021 has been entered. 
As stated in the Office action dated 12/15/2020, a search for the proprietary parents did not recover any pertinent prior art. Furthermore, the instant pepper hybrid DRPB0743 was previously distinguished phenotypically, on the basis of morphological and physiological differences, from the closest prior art. 
With respect to the required deposit of biological material, Applicant has stated that an acceptable deposit of the specific biological material in compliance with the requirements under 37 C.F.R. §§ 1.801-1.809 has already been made.
Upon further consideration and in light of Applicant’s amendments and arguments, the previous rejections under 35 U.S.C. § 112 have been withdrawn.  

Allowable Subject Matter
Claims 1-22 are allowed.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant application is directed to a novel pepper hybrid DRPB0743, and the parents thereof. The prior art fails to teach or reasonably suggest a pepper hybrid DRPB0743 having the phenotypic characteristics listed in Table 1 on pages 9-13, and also having the instant breeding history and parents. See description of the parent pepper lines SBOXZ12-0049 and SBOXZ11-0008 at paragraph 0027 on page 8 of the Specification. 
	It is understood that all plants of the pepper hybrid DRPB0743, including those further comprising a single locus conversion, will exhibit the distinct, uniform, stable characteristics that . 

	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, JD, PhD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663